DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…a processing step of processing the extracted first information by different processing methods in accordance with the extracted second information, wherein, based on that the type of the first information indicated by the second information is a predetermined type, the extracted
first information is processed at the processing step, by a predetermined processing method for access to an external device using the extracted first information and display of a web page based on the access…”, or any variations thereof as recited.
Closest prior art Miyake USPN 7408680 discloses image processing apparatus developed considering that an embedding or extracting method has not heretofore been changed based on a spatial coordinate on a recording medium or reading device, the apparatus comprising: an input unit for inputting an image, an embedding unit for embedding predetermined information to the inputted image by a predetermined embedding method, an image formation unit for forming the image to which the predetermined information is embedded on the recording medium, and a changeover unit for changing the embedding method by the embedding unit based on the spatial coordinate of the recording medium.
Further closest prior art Burian USPN 2008/0029602 discloses a camera barcode reader includes a processing element configured to process an input image for an attempt to decode the input image using a current barcode reading method, to determine whether the processing of the input image is successful, to switch to one of a different barcode reading method or processing a new frame of the input image using the current barcode reading method in response to the processing of the input image being unsuccessful, to attempt a decode of the input image using the current barcode reading method in response to the processing of the input image being successful, and to perform a switch to the different barcode reading method in response to a failure of the attempt to decode the input image using the first barcode reading method.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


May 21, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662